NO. 12-18-00029-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 TONJA AUGMON, INDEPENDENT                                    §   APPEAL FROM THE
 ADMINISTRATOR OF THE ESTATE
 OF OBANELYVIA CUNNINGHAM,
 DECEASED,
 APPELLANT                                                    §   COUNTY COURT OF

 V.

 LYDIA NANEZ,                                                 §   SMITH COUNTY, TEXAS
 APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Tonja Augmon, Independent Administrator of the Estate of Obanelyvia Cunningham,
deceased filed an agreed motion to dismiss this appeal. In her motion, Augmon states that the
parties have reached a settlement agreement. The motion is signed by counsel for each party.
Because Augmon has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), we
grant the agreed motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered October 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 29, 2018


                                         NO. 12-18-00029-CV


              TONJA AUGMON, INDEPENDENT ADMINISTRATOR OF
             THE ESTATE OF OBANELYVIA CUNNINGHAM, DECEASED,
                                 Appellant
                                    V.
                              LYDIA NANEZ,
                                 Appellee


                                    Appeal from the County Court
                            of Smith County, Texas (Tr.Ct.No. 42,220P)

                    THIS CAUSE came on to be heard on the agreed motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is the opinion of this court that the
motion to dismiss be granted.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed and that all costs of this appeal be, and the same are,
adjudged against the party that incurred them; for which execution may issue; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.